DISSENTING OPINION. McCulloch, C. J. Where the language of a statute is open to two reasonable interpretations, one of which will render it valid and the other invalid, it is the duty of the court to adopt such interpretation as will render the statute valid. This rule of interpretation has been quite frequently announced by this court. Duke v. State, 56 Ark. 485; Leep v. Railway Company, 58 Ark. 407; Dobson v. State, 69 Ark. 376; Waterman v. Hawkins, 75 Ark. 120; Stillwell v. Jackson, 77 Ark. 250; Sallee v. Dalton, 138 Ark. 549; Booe v. Sims, 139 Ark. 595; Dobbs v. Holland, 140 Ark. 398; Commissioners v. Quapaw Club, 145 Ark. 279; Logan v. State, 150 Ark. 486. The statute under consideration contains no reference to an approval by the'county court of the route selected for the road, but there is no express authority for the commissioners to select a route other than an established public road, regardless of the approval of the county court. This court has frequently decided that the Legislature cannot authorize commissioners of a road improvement district to make material changes in the route of a road without the consent or approval of the county court, and we should indulge the presumption that, in enacting the statute now under consideration, the lawmakers intended to authorize the commissioners to change the route, subject to the approval of the county court, rather than in defiance of the will of the county court, or without obtaining the consent of the court. In other words, we should presume that the Legislature intended to enact a statute which would conform to the constitutional requirements as declared by this court. I think the point is well illustrated in the case of Sallee v. Dalton, supra. In that case we had under consideration a statute which created a road improvement district, and contained a provision to the effect that, if any part of the road to be improved “has not been laid out as a public road, it is hereby made the duty of the county court of Randolph County to lay the same out. ’ ’ It was contended that this compelled the county court to lay out the public road selected by the commissioners of the district, and we declared that the purpose was to leave the county court in possession of its constitutional powers in determining whether or not the road should be laid out, and that it was an encroachment upon the jurisdiction of the county court, and in reaching this conclusion we announced the principle which I have stated in the beginning, and quoted Judge Cooley in support of the rule, as follows: “The duty of the court to uphold a statute when the conflict between it and the Constitution is not clear, and the implication which must always exist that no violation has been intended by the Legislature, may require it in some cases, where the meaning of the Constitution is not in doubt, to lean in favor of such a construction of the statute as might not, at first view, seem most obvious and natural. For, as. a conflict between the statute and the Constitution is not to be implied, it would seem to follow, where the meaning of the Constitution is clear, that the court, if possible, must give the statute such a construction as will enable it to have effect.” Cooley’s Constitutional Limitations, 7 ed. 236. The Legislature, in the instance now under consideration, described a public road, as the one to be improved, but added the provision that the commissioners were “empowered, however, to build said road along- and over the most favorable and practicable route.” It is a reasonable presumption that the lawmakers intended, in the event of a necessary change in order to select the most favorable route, that' the judgment of the county court would be invoked in laying- out the new route. This is not a case where the commissioners have attempted to change the route without the consent of the county court. The point was never reached for a change in the route, for the reason that it was determined that it was impracticable to build the road at all, and it became necessary to levy assessments to pay the preliminary expenses which were properly incurred in selecting a route and in determining whether the cost of the improvement would exceed the benefits. The majority lay stress on the express provision in thq statute that bridges of the first class should be approved ¡by the county court, and it is argued that this shows that the framers of the statute did not contemplate the approval of the county court in the selection of the route. It seems to me that the majority have drawn the wrong inference from the provision with respect to bridges. There is no provision of the Constitution requiring the approval by the county court of the construction of the bridge through, the agency of the improvement district (Shibley v. Bridge District, 96 Ark. 410), but the framers of the statute now under consideration deemed it wise to place that matter under the direction of the county court, therefore they put in an express provision to that effect, deeming it, we should assume, unnecessary to place a like provision with respect to the selection of the route, as that was required by the Constitution and needed no legislative direction. My conclusion is therefore that the statute is not in conflict with the 'Constitution, and should be upheld.